EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel claims 2 and 3.
In claim 17, line 1, “claim 4,” has been substituted by --claim 1,--.
In claim 18, line 1, “claim 5,” has been substituted by --claim 1,--.

Reasons for Allowance
Claims 1, 6-11, 13-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Mentak (US 2013/0231740) discloses materials for intraocular lenses (IOLs) [abstract] having equilibrium water contents of about 4 to about 8 wt% [0012], wherein hydrophobic monomers are present in an amount of 35-80 wt% [0035-0035] and hydrophilic monomers are present in an amount of at least 10 wt% [0035].  While Mentak (US ‘740) discloses Ex. 4 having a molar ratio of (HEA+EGDM):BA of 36:64, and the resulting lens has a refractive index (RI) of 1.5241, an equilibrium water content (EWC) of 9% and a glass transition temperature (Tg) of 10 oC [Ex. 4; 0040-0044; Table 1, Ex. 4], Mentak (US ‘740) does not disclose a copolymer having a molar ratio of hydrophilic acrylates to hydrophobic acrylates of 42.5:57.5 to 45:55, an EWC of 5-8% and a Tg of oC with sufficient specificity.  Such a reconstruction of the claims would be based on improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767